Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2019/0121180) in view of Kim (US 9276230)
Regarding claim 1, Ohashi discloses a display device comprising:
a lower substrate (118) having a display area (AA) and a pad area (NAA) [Figs. 1-3];
a display structure (14) disposed in the display area on the lower substrate [Figs. 1-3];
pad electrodes (contact area 13) disposed in the pad area on the lower substrate [Figs. 1-3]; and
a driver integrated circuit (17, 12) spaced apart from the pad electrodes (contact area 13) in a second direction perpendicular to the first direction in the pad area on the lower substrate [Figs. 1-3], the driver integrated circuit comprising:
a circuit portion (17/12) [Figs. 1-3]; and 

However, Ohashi does not disclose pad electrodes being spaced apart from each other in a first direction.
Kim teaches pad electrodes (110) disposed in the pad area on the lower substrate while being spaced apart from each other in a first direction (parallel to line Y-Y’); and a driver integrated circuit (16) spaced apart from the pad electrodes (110) in a second direction (parallel to the line X-X’) perpendicular to the first direction in the pad area on the lower substrate [Fig. 2].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Ohashi by including pad electrodes being spaced apart from each other in a first direction perpendicular to the second direction as taught by Kim because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 2, Ohashi discloses wherein the circuit portion (17) comprises: a top surface [Figs. 2-3]; a step portion (20) adjacent the top surface; and a first concavo-convex structure (30) disposed on the step portion [Figs. 2-3].

Regarding claim 4, Ohashi discloses wherein a top surface of each of the first protruding patterns (30) is inclined (e.g. horizontally inclined. Please note that the horizontal inclination of the top surface deviate from the vertical inclination of the sidewall of the protruding pattern 30) [Figs, 2-3].
Regarding claim 5, Ohashi discloses wherein the first blocking portion (18) includes a second concavo-convex structure spaced apart (30/31) from the first concavo-convex structure in the second direction [Figs. 2-3].
Regarding claim 6, Ohashi discloses wherein the second concavo-convex structure (30/31) comprises: second protruding patterns (30) protruding from a first side surface of the first blocking portion in a third direction opposite to the second direction; and second concave patterns (spaces 31 between adjacent protruding patterns 30)  each located between two adjacent second protruding patterns among the second protruding patterns Figs. 2-3].
Regarding claim 7, Ohashi discloses wherein a top surface of each of the second protruding patterns (30) is inclined (e.g. horizontally inclined. Please note that the horizontal inclination of the top surface deviate from the vertical inclination of the sidewall of the protruding pattern 30) [Figs. 2-3].

Regarding claim 9, Ohashi discloses wherein the third concavo-convex structure (34) comprises: third protruding patterns (34) protruding from a second side surface opposite to the first side surface of the first blocking portion (18) in the second direction; and third concave patterns (spaces between adjacent protruding patterns 34) each located between two adjacent third protruding patterns among the third protruding patterns [Figs. 2-3]. 
Regarding claim 10, Ohashi discloses wherein: the third protruding patterns (34) overlap the second concave patterns (30) in the second direction, respectively; and the third concave patterns (spaces) overlap the second protruding patterns (spaces 31) in the second direction, respectively [Figs. 2-3].
Regarding claim 11, Ohashi discloses wherein a top surface of each of the third protruding patterns is inclined (e.g. horizontally inclined. Please note that the horizontal inclination of the top surface deviate from the vertical inclination of the sidewall of the protruding pattern 34) [Figs. 2-3].
. Regarding claim 12, Ohashi discloses wherein the driver integrated circuit further includes a second blocking portion (33) spaced apart from the first blocking portion in the second direction [Figs. 2-3].
Regarding claim 13, Ohashi discloses wherein the second blocking portion (33) further includes a fourth concavo-convex structure (33) facing the first concavo-convex structure [Figs. 2-3].

Regarding claim 15, Ohashi discloses wherein a top surface of each of the fourth protruding patterns is inclined (e.g. horizontally inclined. Please note that the horizontal inclination of the top surface deviate from the vertical inclination of the sidewall of the protruding pattern 33) [Figs. 2-3].
Regarding claim 17, Ohashi discloses wherein the circuit portion, the first blocking portion, and the second blocking portion are integrally formed [Figs. 1-3].
Allowable Subject Matter
Claims 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/          Primary Examiner, Art Unit 2815